50 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roderick Carlos VELARDE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70377.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided March 1, 1995.

Before:  SCHROEDER, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Roderick Carlos Velarde, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals' dismissal of his appeal from an immigration judge's decision finding him deportable as charged for having been convicted of a firearms offense.  He contends that his state conviction for assault with a deadly weapon does not constitute a firearms offense within the meaning of 8 U.S.C. Sec. 1251(a)(2)(C).  We lack jurisdiction to consider this contention because Velarde failed to raise it in his administrative appeal to the BIA.  See Flores-de Solis v. INS, 796 F.2d 330, 335 (9th Cir.1986).


3
PETITION FOR REVIEW DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3